Sherwood, J.
The plaintiff in this case claims damages for the breach of a contract for hire for a year.
The contract reads as follows:
“This agreement, made the 29th day of October, A. D. 1880 between M. L. Tallón and Grand Portage Copper Mining Company, both of Houghton county, Michigan. The said M. L. Tallón has agreed to enter into the service of the said Grand Portage Copper Mining Company as general superintendent of said mine, both underground, and on surface and promises faithfully, honestly and diligently to devote his time to the best interests of the said Grand Portage Copper Mining Company. In consideration whereof the Grand Portage Copper Mining Company agrees to pay the said M. L. Tallón the sum of two thousand dollars per year, payable in monthly payments.”
This contract was duly signed by the parties, and under it the plaintiff, m November, 1880, entered the service of the defendant, and continued-in the same until the 21st day of March, 1883, when he was discharged and paid by the defend*149ant up to the first day of April following. Payments were made monthly to plaintiff for his services during the period. No other arrangement was made for plaintiff’s service or terms thereof, except as appears in the contract above given. On the 23d day of October the plaintiff had the following conversation with the president of the company, whose name was "Wertin: “I said to Mr. "Wertin — it was coming on the expiration of the second year — I asked him if he was satisfied and he said, yes.” Under this contract and statement the plaintiff claimed a hiring by the year. No special reason seems to be assigned or given for the discharge of "the plaintiff.
The defendant claims the hiring was not for the year, but from month to month. The cause was tried before a jury, and the plaintiff had judgment. It was substantially admitted upon the argument if the hiring was for the year the plaintiff was entitled to recover. This fact was left for the jury to find, under all the circumstances, and this is alleged as error.
"We think the question was properly submitted to the jury. What the parties understood and intended upon this subject must govern, and that could only be gathered from the written contract offered in evidence. The conversation between the plaintiff and the president of the company, and the manner the parties dealt with each other, and the length of time the plaintiff had already served, — these were all to be taken into consideration; which, among other things, involved the credibility of the witness, and that, of course, was for the jury.
It was claimed the written contract was not competent testimony upon the issue presented. We do not concur in this view. It was competent as tending to show the amount of wages and value of services; and in view of the testimony, which does not seem to be questioned, that the agreement for service had never been changed, really made a very important piece of evidence in determining the rights of the parties.
We find nothing in the charge or the refusals to charge, to which exception can be properly taken, and the judgment of the circuit court must be affirmed.
The other Justices concurred.